Citation Nr: 0418518	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  00-20 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left Achilles' tendon injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1968 
to February 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  During the course of this 
appeal, the veteran moved to Delaware, and the RO at 
Wilmington, Delaware has assumed jurisdiction over the claim.  

Initially the issues in this case were entitlement to service 
connection for residuals of a low back strain and entitlement 
to an increased evaluation for residuals of a left Achilles' 
tendon injury.  In May 2001, the Board remanded the claim to 
the RO for additional development.  While the case was in 
remand status, service connection was granted for a low back 
disability.  The issue regarding an increased evaluation 
remains on appeal.  The case has been returned to the Board 
and is ready for further review.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran seeks an increased evaluation for his service-
connected left Achilles' tendon disability, beyond the 
currently assigned 10 percent.  

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The appellant must have notice of the type of evidence 
necessary to substantiate her claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  In this regard, the record 
reveals that the RO has not complied with the directives of 
VCAA.  Development such as that sought by this remand is 
consistent with the mandate of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

In addition, the veteran was examined by VA in April 2000, 
December 2003 and in January 2004, to evaluate his 
disability, which is rated under Diagnostic Code 5271.  Under 
that code, marked limitation of motion of the ankle merits a 
20 percent evaluation.  38 C.F.R. Part 4, DC 5271 (2003).  
Range of motion of the veteran's left ankle has not been 
documented in degrees on VA examinations.  In addition, the 
examiner in January 2004 did not discuss functional 
impairment due to the left Achilles' tendon disability 
(DeLuca v. Brown, 8 Vet. App. 202 (1995)) or the symptoms 
that are directly related to the disability as distinguished 
from any other, as specifically requested in the Board's May 
2001 remand.  A remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the 
remand orders of the Board are not fully implemented, the 
Board itself errs in failing to insure compliance.  

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA) and the inadequate VA 
examination reports, the Board will remand this case to 
ensure that there is compliance with the notice and duty-to-
assist provisions contained in this law.  

In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the appellant should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the appellant 
and VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the appellant to provide information 
regarding all medical treatment records 
which could be pertinent to his claim 
that have not been made part of the 
record.  The RO should assist the 
appellant in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be permanently 
associated with the claims folder.  

2.  The RO should arrange for the veteran 
to undergo an examination by a physician 
with appropriate expertise to determine 
the nature and extent of impairment of 
the veteran's service-connected left 
Achilles' tendon injury.  The claims file 
must be provided to the examiner in 
connection with the examination.  All 
indicated studies should be performed.

The examiner is specifically requested to 
comment on the range of motion for the 
left ankle, including the degree of 
motion that is limited by pain, if any; 
whether arthritis of the left ankle is 
manifested by x- ray findings; and 
whether there are objective findings of 
swelling, tenderness, or crepitus.  The 
examiner should also identify any 
objective evidence of pain and assess the 
extent of any pain, and comment on the 
extent of any incoordination, weakened 
movement and excess fatigability on use.  
The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or flare-ups (if the 
veteran describes flare-ups).  The 
examiner must distinguish between any 
impairment of function stemming from the 
service-connected residuals of a left 
Achilles' tendon injury and that arising 
from conditions other than and apart from 
that disability.  Complete rationale must 
be provided for all opinions expressed.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the appellant 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issue 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




